Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
The effective filing date of this application is October 16, 2018. This application is a CON of 16/162,203 (10/16/2018; PAT 10985323). This Office Action is in response to the application filed March 15, 2021. This office action is a NON-FINAL REJECTION.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claimed Invention and Claim Interpretation
To further the goal of compact prosecution (37 CFR 1.104(a)(1); See also MPEP § 2173.06), Examiner has interpreted the claims using the broadest reasonable interpretation consistent with the specification (MPEP § 904.01; MPEP § 2106 Section II; See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997) and In re NTP Inc., 654 F3d 1279, 99 USPQ 1481 (Fed. Cir. 2011). See also MPEP § 2111 - § 2116.01 for pertinent case law). 
Note:
The prior art has been searched in light of both the disclosed invention(s) and the claimed invention(s) (MPEP § 904); and
Examiner interprets “disposed continuously” (See Claim 2, line 4) as disclosed in the instant specification, para [0024] and FIG. 1.

Specific Facts At Issue
As best understood by Examiner (MPEP §704.01), matter essential to the invention includes a light-emitting device having a plurality of organic EL elements, with each organic EL element including an electron-trapping luminescent layer; a hole transport region that has a sheet resistance of 4.0 x 107 Ω/sq or more at a current of 0.1 nA/pixel; and a total thickness of the hole transport region and the electron-trapping luminescent layer is equivalent to an optical path length enabling emission from the electron-trapping luminescent layer to be enhanced.  
Evidence of the essential matter of 1) is disclosed, for example, in the instant Abstract; and the instant Specification, para [0023], [0047], and [0052]. 
Because of 1) and 2), the scope of independent Claim 1 and dependent Claims 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16 appear not to be commensurate in scope with the enabling disclosure. In other words, Claims 1 – 16 lack matter disclosed as essential to the invention (Note MPEP § 2172.01). 
Because of 3), Examiner has performed an analysis of the claims and has made a prima facie case of lack of enablement as noted below (Note MPEP § 2164.05).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for each organic EL element including a reflection electrode, a hole transport region, a first luminescent layer being of an electron-trapping type, and a light extraction electrode (in this order) -- does not reasonably provide enablement for each organic EL element lacking a hole transport region that has a sheet resistance of 4.0 x 107 Ω/sq or more at a current of 0.1 nA/pixel and where a total thickness of a hole transport region and the first luminescent layer is equivalent to an optical path length enabling emission from the electron-trapping luminescent layer to be enhanced.   The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with Claims 1 – 16.
Examiner has applied factors (See e.g. MPEP 2164.01(a)) set forth in In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1998) and has considered these factors and the evidence as a whole (MPEP 2164.05) with regards to this scope of enablement analysis. The claimed subject matter for which the specification is not enabling is a light-emitting device (i.e. Claims 1 – 16) as recited by independent Claim 1 that lacks a hole transport region between the reflection electrode and the first luminescent layer. As a result of these factors and considering the evidence as a whole, Examiner concludes there is a lack of enablement of the specification for the scope of these claims (See also MPEP 2164.04 “Burden on the Examiner Under the Enablement Requirement”).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by ISHIHARA ‘842 (US 2010/0164842; pub. date July 1, 2010).
Regarding Claim 1: ISHIHARA ‘842 discloses a light-emitting device (“ORGANIC LUMINESCENT DISPLAY DEVICE”; See ABSTRACT; See FIG. 1 below) comprising: 
a reflection electrode 3, 4, 5;
a first luminescent layer 9, 12, 14 being of an electron trapping type ([0123], “Electrons that have propagated through the luminescent layer 9 of the R sub-pixel are trapped…”; [0127], “Electrons that have penetrated through the luminescent layer 12 or 14 are trapped..”); and 

    PNG
    media_image1.png
    483
    656
    media_image1.png
    Greyscale


a light extraction electrode 16 ([0069], “an upper electrode 16”), in this order (FIG. 1), wherein the first luminescent layer 9, 12, 14 includes a first surface and a second surface closer to the light extraction electrode 16 than the first surface, and wherein a distance between the reflection electrode 3, 4, 5 and the second surface of the first luminescent layer 9, 12, 14 is equivalent to a length enabling emission from the first luminescent layer to be enhanced (See e.g. ABSTRACT, “Consequently, the light extraction efficiency can be improved in an organic luminescent display device.”; Note ISHIHARA ‘842’s distance as recited by Claim 1 is of a length enabling emission to be enhanced due to the presence of the laminated film 17, as noted in the ABSTRACT).

Allowable Subject Matter
Claims 2 – 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for  the indication of allowable subject matter (37 CFR 1.104(e) and MPEP §1302.14): The prior art of record does not disclose nor render obvious, either alone or in combination, the light-emitting device according to Claim 1 as noted above, further comprising a hole transport region disposed between the reflection electrode and the first luminescent layer, wherein the hole transport region of the light-emitting device and a hole transport layer of another light-emitting device are disposed continuously – as recited by Claim 2. Note ISHIHARA ‘842’s hole transport region 9 of a light-emitting device and a hole transport layer 12, 14  of another light-emitting device are not disposed continuously (See ISHIHARA ‘842’s FIG. 1 noted above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKI B. BOOKER whose telephone number is (571)270-1565.  The examiner can normally be reached on Monday - Friday 8am - 5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN B. GAUTHIER can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V. B. B./
Examiner, Art Unit 2813



/SHAHED AHMED/Primary Examiner, Art Unit 2813